A SENATE RESOLUTION REQUESTING AN OPINION FROM THE SUPREME COURT OF NORTH CAROLINA AS TO THE VALIDITY OF SENATE BILL No. 482, BEING A BILL ENTITLED “AN ACT TO PROVIDE EMERGENCY JUDGES IN NORTH CAROLINA.”

Be it Resolved by the Senate, of North Carolina:

SeotioN 1. That Whereas, there has arisen in North Carolina a demand for the relief for the congestion of the dockets of the Superior Court in various Counties in said State, and Whereas, there has arisen in said State the question of whether or not the General Assembly of North Carolina has the constitutional power to enact legislation looking towards the appointment of Emergency Judges to relieve the condition aforesaid, and
"Whereas, there has arisen among Judges, lawyers and citizens of the State of North Carolina, the question as to whether said conditions are temporary or permanent, and
Whereas, it is to be seriously considered whether or not there is a necessity to create additional offices of Solicitors within the State, which will greatly increase the expense of the State, which at the present time should be economically expended, and
Whereas, there has arisen a confusion as to the meaning of the verbal opinion of the Honorable The Supreme Court of North Carolina recently given upon a questionnaire presented to it, and
Whereas, a certain bill, being Senate Bill No. 482, has been properly introduced in the Senate of North Carolina in form as appears in a copy hereto attached.
Sec. 2. Now, therefore, the Senate of North Carolina does most respectfully request an expression of opinion from the Honorable The Supreme Court of North Carolina with respect to the validity of and powers of performance contained in said bill in the light of Article IV, section 11, of the Constitution of North Carolina and such other articles and sections as may be pertinent thereto.
Sec. 3. The Principal Clerk of the Senate is hereby directed to transmit a copy of this resolution to the Honorable The Supreme Court of North Carolina, together with a copy of the bill introduced in the Senate of North Carolina, being Senate Bill No. 482, herein above referred to.
Adopted 14 February, 1925.
*721Tbe following message is received from tbe honorable, tbe Supreme Court of North Carolina, and referred to tbe Committee on Courts and Judicial Districts:
Raleigh, N. C., February 17, 1925.
To. the HONORABLE J. Elmjbr Long, Lieutenant-Governor, ex oficio President of the Senate, and Members of the North Carolina Senate:
In response to tbe resolution of your honorable body, requesting an opinion from tbe members of tbe Supreme Court as to tbe constitutionality of Senate Bill No. 482, being a bill entitled “An act to provide emergency judges in North Carolina,” beg to say that after due consideration, and as now advised, we are unable to discover any constitutional inhibition to tbe provisions of said bill. We, therefore, give it as our opinion that if said bill should become a law, it would be constitutional.
Respectfully submitted,
W. A. IIoke, Chief Justice.
W. P. Stacy, Associate Justice.
W. J. Adams, Associate Justice.
Hebtot Clarkson, Associate Justice.
Geo. W. Connor, Associate Justice.
—February 17, 1921, ma„ 205-206.